Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The previous Notice of Allowance mailed 19 April 2022 did not contain the necessary changes to dependent  claim 5 as discussed in the interview conducted on 28 April 2022. Claim 5 has now been corrected to reflect the agreed upon claim language. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J Marcin via telephone call on 28 April 2022 and finalized claims were agreed upon via email correspondence on 28 April 2022.

The application has been amended as follows: 
1. 	(Previously Presented) A method for determining efficiency data for a Medical Data Acquisition Procedure (MDAP) performed by at least a first technician using at least a first Magnetic Resonance Imaging (MRI) device, wherein the MDAP comprises generating cross sectional and axial images of internal structures of a body, wherein patients are scheduled for the MDAP performed using the first MRI device, the method comprising:
	receiving first Digital Imaging and Communications in Medicine (DICOM) metadata obtained during performance of the MDAP using the MRI device by the first technician, the DICOM metadata including first timestamp information relating to events that occurred during the MDAP;
	determining first durations of a plurality of predefined stages of the MDAP on the basis of the first timestamp information, each stage being defined as an interval between predetermined events, wherein the stages include a preparation time interval, a performance time interval, a verification time interval, a contrast time interval, and a reconstruction time interval;
	determining first efficiency data of the first technician as a function of the determined durations and predetermined efficiency data defined for the MDAP using the first MRI device;
	receiving further DICOM metadata obtained during at least one prior performance of the MDAP using the MRI device by a second technician including second timestamp information relating to events that occurred during the MDAP;
determining second durations of the plurality of predefined stages of the MDAP on the basis of the second timestamp information;
determining second efficiency data of the first technician as a function of the determined durations and predetermined efficiency data defined for the MDAP using the first MRI device;
comparing the first efficiency data of the first technician and the second efficiency data of the second technician; and
automatically providing a process for the MDAP performed by the second technician to the first technician based on the comparison of the first efficiency data and the second efficiency data.

2. 	(Previously Presented) The method of claim 1, wherein the predetermined efficiency data is generated based upon previously received DICOM metadata associated with performing the MDAP using the first MRI device by the first technician and at least one further technician.

3. 	(Previously Presented) The method of claim 1, wherein the first and second timestamp information is extracted from the DICOM metadata to determine durations of each of the stages of the MDAP.

4. 	(Canceled) 

5. 	(Currently Amended) The method of claim [[4]] 1, wherein the preparation time interval is defined from a start of the MDAP to a start of a first acquisition, the performance time interval is defined from a start of the first acquisition to an end of a last acquisition, the verification time interval is defined from the end of the last acquisition to an end of the MDAP, the contrast time interval is defined as a time between two acquisitions between which contrast was administered, and the reconstruction time interval is defined from a first acquisition timestamp to a last instance creation.

6. 	(Previously Presented) The method of claim 2, further comprising:
receiving an input indicating a type of the MDAP performed by the first MRI device; and
filtering the previously DICOM metadata for the indicated MDAP.

7.	 (Canceled)

8. 	(Canceled) 

9. 	(Previously Presented) The method of claim 1, further comprising:
	determining additional performance data for the first MRI device and at least one further MRI device as a function of the first performance data, the further DICOM metadata, the type of the MRI device, a type of the further MRI device and the type of the MDAP.

10.-13. (Canceled) 

14. 	(Previously Presented) The method of claim 1, further comprising: 
determining second performance data for the first technician based on an on-table fraction indicating a time period when the first MRI device is being utilized to perform the MDAP.

15. 	(Previously Presented) The method of claim 1, wherein performance data of a plurality of MRI device performing the Medical MDAP are determined and wherein the method further comprises:
	receiving second DICOM metadata obtained during the MDAP by a second MRI device, the second DICOM metadata including timestamp information relating to events that occurred during the MDAP using the second MRI device; and
	determining the performance data for each of the first and second MRI device based upon the first and second DICOM metadata.

16. 	(Previously Presented) The method of claim 15, wherein the first and second DICOM metadata are associated with a common technician performing the MDAP using the first MRI device and the second MRI device.

17. 	(Previously Presented) The method of claim 15, further comprising:
	generating an activity map showing the MDAP performed by the first MRI device and the second MRI device relative to a time period. 

18.-20. (Canceled)

21.	(Previously Presented) The method of claim 1, further comprising:
determining first performance data for the first technician as a function of the first durations.


22.	(Previously Presented) The method of claim 21, further comprising:
determining second performance data for the first technician as a function of the second durations.

23.	(Previously Presented) The method of claim 22, further comprising:
	automatically generating a schedule for the patients to have the MDAP performed using the first MRI device based on at least the first and second performance data.

24.	(Previously Presented) The method of claim 1, further comprising:
providing recommendations for a type of MRI device based on the MDAP, wherein the recommendations comprise an alert for the type of MRI device that is inefficient.

25.	(Previously Presented) The method of claim 1, further comprising:
generating control functions for a type of MRI device based on the MDAP.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626